Per Curiam.

The law knows no division of a day. By our practice, the last day of a term is considered the day on which all judgments are rendered, unless it appears otherwise from the record. Executions are not by law to issue until twenty-four hours after judgment is entered up. The whole of the last day of a term is therefore necessarily excluded, in computing the thirty days during which property * attached on the original [ * 206 ] writ is holden to respond the judgment. The day after the adjournment is the first of the thirty days, (a)

Plaintiffs nonsuit.


 Alderman vs. Phelps, 15 Mass. Rep. 225. — Davis vs. Blunt, 6 Mass. Rep. 487 — Heywood vs. Hildreth, 9 Mass. Rep. 393.